[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTION FOR SUMMARY JUDGMENT (#106.5)
Although the requests for admissions dated July 29, 1999, should have been complied with in a timely manner, the defendant clearly does not adhere to the "admissions". An affidavit in opposition to the motion was filed by the defendant, apparently in October, 1999, and another affidavit filed later by Atty. MacKinnon suggests difficulties encountered by the defendant. This is one of the relatively rare cases in which strict adherence to the rules runs a distinct risk of working injustice. See § 1-8 of the Practice Book.
The motion is denied, without prejudice to renew the motion if the defendant fails to file a motion for withdrawal or amendment pursuant to § 13-24 (a) of the Practice Book by March 8, 2000.
Beach, J.